920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Noel ROMERO, Gilbert Romero, Plaintiffs-Appellants,v.The CITY OF ELYRIA, Roger Griffith, Police Chief, City ofElyria, Arthur Charles, Police Officer, City of Elyria, BenCurrier, Police Officer, City of Elyria, Uncle Vic'sNightclub, Deane Costa, Dennis Ward, Matthew Leibas, MichaelB. Keys, Defendants-Appellees.
No. 90-4008.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge*.

ORDER

2
The plaintiffs appeal the district court's judgment entry and opinion and order entered in this civil rights action on October 9, 1990.  In those orders the district court granted summary judgment in favor of the defendants on a number of claims and dismissed various pendent state claims of the plaintiffs.  The judgment entry states:


3
"The above-captioned matter remains live as to plaintiff Noel Romero's claims of excessive force, cruel and unusual punishment, and state law claims against defendants Arthur Charles and Ben Currier.  Dennis Ward's counterclaim against plaintiff Noel Romero is also live."


4
Following entry of this judgment, defendant Ward voluntarily dismissed this counterclaim.  However, the above-noted claims of plaintiff Noel Romero remain pending.


5
In the absence of proper certification under Fed.R.Civ.P. 54(b), an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  In certifying a judgment as final under Fed.R.Civ.P. 54(b), the district court must explain in some detail the factors warranting certification.   See Corrosioneering, Inc. v. Thyssen Environmental Systems, Inc., 807 F.2d 1279 (6th Cir.1986);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir.1986).  There is no such certification in this case.  Accordingly, this Court lacks jurisdiction in this matter.


6
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation